UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7606



SANTOS VALIENTE-RABANALES,

                                              Petitioner - Appellant,

          versus


GENE JOHNSON, Director of the Department of
Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cv-01179-CMH)


Submitted: January 18, 2007                 Decided:   January 23, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Santos Valiente-Rabanales, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Santos Valiente-Rabanales seeks to appeal the district

court’s    order      denying   his     Fed.     R.    Civ.    P.   60(b)      motion   for

reconsideration of the district court’s order denying relief on his

28 U.S.C. § 2254 (2000) petition.                     The order is not appealable

unless    a    circuit    justice     or    judge       issues      a   certificate      of

appealability.        28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).                 A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).        We have independently reviewed the record and

conclude       that   Valiente-Rabanales          has    not    made     the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions       are    adequately        presented     in    the

materials       before   the    court      and   argument        would    not    aid    the

decisional process.

                                                                                DISMISSED


                                         - 2 -